DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay et al. (US 2013/0065686) in view of Moshal (US 2015/0178757).
Re claim 1:
In para 0010, LeMay et al. teaches, “The virtual ticket vouchers can be redeemed on other EGMs for credits used to place wagers on a game of chance generated or can be redeemed at a redemption kiosk for cash.  The virtual ticket vouchers can be stored on a patron-controlled portable electronic device.”

Thus, the virtual ticket vouchers of LeMay et al. are quite like those of the claims, being virtual, stored on a user’s portable electronic device, and containing redeemable monetary value.

As for the virtual ticket having a value, this is visually depicted in figures 4b and 4c. As for the virtual ticket being associated with a user, this follows necessarily from the fact that the system is able to retrieve a user’s lost vouchers. Also, it is stated explicitly at para 0062 of LeMay et al.: “In one embodiment, as a requirement or optionally if the user desires, the unique portable device identification information can be used in the redemption of the virtual ticket voucher.  When the virtual ticket voucher is presented at a redemption device, such as EGM 2, the unique identification information associated with the portable electronic device and the unique identification information associated with the virtual ticket voucher can be received at the redemption device and transmitted to a validation device, such as server 10.  Then, the validation device can compare the received virtual ticket voucher information and portable electronic device identification information to the virtual ticket voucher information and portable device information stored when the virtual ticket voucher was issued.  If unique player identification information is known, such as information associated with a loyalty program, then this information can also be included in the validation process.”

As seen above, the user’s device, which is a proxy for the user since it uniquely associated with the user, is an identification through which the virtual vouchers are tracked, stored and looked up. In addition, a unique player identification can be associated with the virtual vouchers and used in the validation process as well.

Regarding an ‘application’ for managing vouchers on a user’s device, this is clear throughout. Figures 4B and 4C depict this application. See also paragraphs 0023 and 0030.

As a point of clarification, LeMay et al. additionally discusses the use of printed vouchers. This is a separate embodiment, not to be mixed up with virtual vouchers. That is, the separate embodiment of printed vouchers should not be seen as evidence against the virtual vouchers but rather as a different embodiment that is not being relied upon and not the focus of this discussion.

Lacking in LeMay et al. is a teaching that a voucher can be transferred from a first device to a second device.

Moshal teaches at para 0092 and 0093 transferring a voucher from a first mobile device/user to a second mobile device/user:

“In order to share a particular voucher the user can select and open the voucher in question and activate a SHARE icon (not shown) that appears on the voucher image.  The user app then displays a transfer form on the user's smartphone 106 in which the user can specify an identity of the intended receiver.  The receiver can be identified by means of the receiver's MSISDN or by selecting the receiver from the user's contacts list on the user's smartphone 106, in which case the user app automatically populates the receiver identity field in the transfer form with the receiver's mobile telephone number from the contacts list. 

Once the user has completed the transfer form, the user smartphone 106 transmits the transfer form to the application server 102 for further processing.  The application server verifies the transfer form data by performing a lookup in the user database 104 to determine whether the receiver is registered with the application server 102.  If the receiver is not registered, the application server notifies the user smartphone 106 that the voucher sharing cannot be completed.  If the receiver is registered, the application server 102 transmits a further generated voucher linked to the same promotion identifier to the recipient's smartphone where it is stored as an unredeemed voucher.”

Transferring vouchers from a first device to a second device is clearly known in the art.

In view of Moshal’s teachings, it would have been obvious to include the ability to transfer gaming vouchers between users in LeMay et al. because players at casinos are often family members and friends who wish to exchange with one another.

Re claim 2: If a voucher is transferred from a first device to a second device, the value will be transferred to the second device.

Re claims 3 and 4: LeMay et al. pertains to vouchers in a gaming system.

Re claim 5: It is understood in a Moshal that when a voucher is transferred from a first mobile device to a second mobile device, its value no longer resides on the second mobile device.

Re claim 6: LeMay et al. pertains to vouchers in a gaming system.

Re claim 7: LeMay et al. shows (figure 1) a gaming establishment computer that acts as a point-of-sale terminal for vouchers.

Re claim 8: As Moshal teaches at para 0092 and 0093, the transfer is initiated at the first mobile device.

Re claim 9: As Moshal teaches at para 0093:
“Once the user has completed the transfer form, the user smartphone 106 transmits the transfer form to the application server 102 for further processing.  The application server verifies the transfer form data by performing a lookup in the user database 104 to determine whether the receiver is registered with the application server 102.  If the receiver is not registered, the application server notifies the user smartphone 106 that the voucher sharing cannot be completed.  If the receiver is registered, the application server 102 transmits a further generated voucher linked to the same promotion identifier to the recipient's smartphone where it is stored as an unredeemed voucher.”

Thus the system checks the destination user an a server separate from the user device before authorizing the transaction.

Re claims 10-20: See discussions above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876